Case 1:17-cr-00101-LEK Document 822 Filed 01/28/20 Page 1 of 2              PageID #: 7192

                                MINUTE ORDER




 CASE NUMBER:            CRIMINAL NO. 17-00101 LEK-1
 CASE NAME:              USA v. (1) Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi           DATE:             1/28/2020


EO: COURT ORDER DENYING DEFENDANT’S MOTION FOR
RECONSIDERATION OF JANUARY 8, 2020 EO: COURT ORDER REGARDING
THE FILING OF DOCUMENTS WITH UNNECESSARY PERSONAL IDENTIFYING
INFORMATION

        On January 8, 2020, this Court issued its EO: Court Order Regarding the Filing of
Documents with Unnecessary Personal Identifying Information (“1/8/20 EO”). [Dkt.
no. 759.] On January 16, 2020, pro se Defendant Anthony T. Williams (“Defendant”)
filed a document titled “Defendant’s ‘Motion in Opposition to Court Order Regarding the
Filing of Documents with Unnecessary Personal Identifying Information.’” [Dkt.
no. 781.] Defendant’s filing is a motion for reconsideration of the 1/8/20 EO (“Motion”).

       The Court finds that: the Motion is suitable for disposition without a hearing
pursuant to Local Rule 7.1(d); and it is not necessary for Plaintiff the United States of
America (“the Government”) to file a response to the Motion. The standard applicable to
motions for reconsideration in this case has been set forth in multiple previous orders and
will not be repeated here. See, e.g., EO: Court Order Denying Def.’s “Motion in
Opposition to Order Denying Private Attorney General Anthony Williams Selective
Prosecution Motion,” filed 11/27/19 (dkt. no. 677), at 1-2 (quoting EO: Court Order
Denying Def.’s “Motion for Reconsideration of Court’s 8/21/18 Electronic Order Re:
‘United States’s Motion to Extend the Deadline to Respond to Defendant’s Motion to
Dismiss,’” filed 10/1/18 (dkt. no. 329), at 2). Defendant’s Motion does not identify any
newly available evidence or intervening change in the law. Further, Defendant has not
established any manifest error of law or fact in the 1/8/20 EO. Defendant’s mere
disagreement with the 1/8/20 EO does not warrant reconsideration. See Order Denying
Def.’s Motion for Reconsideration, filed 2/28/19 (dkt. no. 431), at 8 (quoting Riley v.
Nat’l Ass’n of Marine Surveyors, Inc., Civil No. 14-00135 LEK-RLP, 2014 WL
4794003, at *1 (D. Hawai`i Sept. 25, 2014)). Defendant’s Motion is therefore DENIED.

    The warnings in the 1/8/20 EO remain in force, and Defendant is again
CAUTIONED that repeated violations of the 1/8/20 EO may result in the termination of
Case 1:17-cr-00101-LEK Document 822 Filed 01/28/20 Page 2 of 2           PageID #: 7193

Defendant’s self-representation and the reappointment of stand-by counsel as Defendant’s
counsel of record.

      IT IS SO ORDERED.



Submitted by: Agalelei Elkington, Courtroom Manager
